Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


1.	Claims 1-6, 8, 11-12, 15-16, 18 and 20-29, 32, 36-41 are pending. 

Election/Restrictions

2.	Applicant's election with traverse of Group I, claims 1-6, 8, 11-12, 15-16, 18 and 20-22, and SEQ ID NO: 1 in the reply filed on 12/1/2021 is acknowledged. 
Applicants argue SEQ ID NO:4 should be examined together with SEQ ID NO:1 given the common structural feature linking those two sequences (response, page 2).
 The Office contends that these two sequences only share 70% sequence identity. There is no evidence that the conserved sequence alone is sufficient for enhancer activity.
However, during examination, it is found that SEQ ID NO:40 which shares significant sequence identity with SEQ ID NO:40 and thus can be examined together with SEQ ID NO:1.
Claims 23-29, 32, 36-41 are withdrawn for being drawn to non-elected inventions.


The requirement is still deemed proper and is therefore made FINAL.

                  				 Improper Markush Grouping
3.           Claims 1-6, 8, 11-12, 15-16, 18 and 20-22 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	In claim 1, the enhancers listed have distinct structures with SEQ ID NO:1 and 40.
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-6, 8, 11-12, 15-16, 18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
A review of the language of claims indicates that the claims are broadly drawn to a method for modulating expression of an endogenous polynucleotide in a plant cell comprising altering one or more nucleotides in a regulatory region of the endogenous polynucleotide such that the regulatory region comprising at least one copy of SEQ ID NO:1.

First, the specification does not reduce the invention to practice and only contemplate the invention in Example 9. As discussed above, the working example is directed to enhancer regulated transgene not endogenous gene. However, different endogenous genes have different promoters. It is well known that position of enhancers strongly affects their activity (Jores et al., 2020, The Plant Cell (32):2120-2131)(page 2121, right column). Jores et al. further teach that enhancer is not active in the transcribed region (page, 2123, left column). The specification fails to provide guidance on where the location the modification should be made. 
	Therefore, given the claim breadth, lack of further guidance and additional working example, unpredictability of the art, undue experimentation would be required for a person skilled in the art to practice the invention.


Conclusion

No claim is allowed.  Instant claims are free of the prior art for the failure of the prior art to teach or fairly suggest the SEQ ID NO:1 as an enhancer.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/LI ZHENG/Primary Examiner, Art Unit 1662